DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from provisional application 61569961, filed 12/13/2011.
Status of Claims
	Claims 1-20 are pending.
	Claims 5, 6, and 13-20 have been withdrawn from consideration.

Election/Restrictions
Applicant elected Invention I (Apparatus) and Species 2 (Figure 2) with traverse on 08/19/2020. 
Specification
The objection to the abstract and priority paragraph of the specification have been withdrawn in view of the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-9, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navia et al (Navia) US 2006/0195183 A1 in view of Darouiche et al (Darouiche) US 2003/0065292 A1 and Sarangapani US 2005/0048124 A1.  
Navia discloses the invention substantially as claimed being a vascular valve system (Figure 3) comprising an expandable stent 40 comprising an outer surface and a central lumen hosting a valve 12 sutured therein [0031] comprising leaflets formed from porcine pericardium tissue [0042].  Navia further discloses a material layer 50 attached to the inner and outer surface of the stent comprising a hydrogel coating of polyactic acid, polyanhydrides, collagen, or fibrin [0057].  Navia further discloses the material layer may also include agents such as indole and indene or heteroaryl acetic acid [0048] but does not disclose the use of an acidifying agent.
	However, Navia does not disclose use of a calcium-chelating agents or that the use of an acidifying agent.
	Darouiche teaches the use of calcium-chelating agents [0070] is old and well known in the art of medical implants for the purpose of being a biofilm disrupter and preventing blood coagulation.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the calcium-chelating agents of Darouiche and citric acid as taught by Sarangapani with the material coating of Navia in order to extend the life and effectiveness of the heart valve by preventing buildup/clogging through blood coagulation.  

Claims 10 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Navia, Darouiche, and Sarangapani (Combination 1) as applied to claims 1-4, 7-9, and 11 above, and further in view of Stover US 2011/0111033 A1.
Combination 1 discloses the invention substantially as claimed being described above. However, Combination 1 does not disclose how the materials are bonded to each other.
	Stover teaches the use covalent bonding for chemical agents such as hydrogels is old and well known in the art of medical implants for the purpose of being providing a secure stable connection.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to bond the materials of the material layer of Navia covalently as taught by Stover in order to provide a well-known secure stable connection.  

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. The applicant argues that the acetic acid described by Navia is different in structure and function than that of pure acetic acid.  However, this deficiency has been cured by the teachings of Sarangapani.  Sarangapani teaches it is old and well known in a variety of medical implants to use citric acid to prevent buildup and act as an antimicrobial agent.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE

Art Unit 3774